MEMORANDUM **
A Juvenile appeals from the district court’s adjudication, after a bench trial, that he is a delinquent for having committed an assault with a dangerous weapon, in violation of 18 U.S.C. §§ 113(a)(3), 1153(a). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
The Juvenile first argues that there was insufficient evidence to support the conviction and, more specifically, that the district court erroneously found that he intended to cause great bodily harm. We disagree. Despite inconsistent testimony among witnesses, a “rational trier of fact could have found the essential elements of the crime beyond a reasonable doubt,” Jackson v. Virginia, 443 U.S. 307, 319, 99 S.Ct. 2781, 61 L.Ed.2d 560 (1979), by crediting McCray’s testimony. See United States v. Old Chief, 121 F.3d 448, 450 (9th Cir.1997) (order) (holding that a rational trier of fact could choose to believe one witness over others who testified differently)-
The Juvenile also contends that the district court erred in concluding that he did not act in self-defense. Again, we disagree. Even taking into consideration the victims’ reputation and prior bad acts, the record demonstrates that the Juvenile was unjustified in the use of deadly force because he fired a sawed-off shotgun, twice, in response to McCray’s holding either a bullwhip or a bar. See United States v. Keiser, 57 F.3d 847, 851-52 (9th Cir.1995) (discussing elements of self-defense).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.